1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “optimizing, by one or more computer processors, the data hole of each data of the one or more data.” It is unclear from the claims and the Specification what is meant by “optimizing the data hole of each data…” It is unclear how the data hole can be optimized and what is meant by the data hole being optimized based on the claim language. The dependent claims (2-7) are considered to be rejected for the same reasons as claim 1.
Claim 2 recites: “wherein optimizing, by one or more computer processors, the data hole of each data of the one or more data comprises: moving, by one or more computer processors, a first data hole for a first data of the one or more data adjacent to a second data hole for a second data of the one or more data to create a data hole that is a size of the first data hole and the second data hole, wherein the first data hole and the second data hole are found in a same data file.” There is an antecedent issue with the claim language, because the claim states “the data hole of each data,” and then later states “a first data hole for a first data” and “a second data hole for a second data,” and then “a data hole” that is created. It is unclear whether the created “data hole” is optimized, or which “data hole” is being optimized through the creation of “a data hole” recited in the claim. Claim 1 already includes the term “data hole” so it is unclear whether “a data hole” introduced in line 5 is the same “data hole” or a different one, and how the newly introduced “data hole” interrelates with the data hole previously introduced.
Claim 3 recites: “wherein optimizing, by one or more computer processors, the data hole of each data of the one or more data comprises: moving, by one or more computer processors, a first data hole for a first data of the one or more data adjacent to a second data hole for a second data of the one or more data to create a data hole that is a size of the first data hole and the second data hole, wherein the first data hole and the second data hole are not found in a same data file.” There is an antecedent issue with the claim language, because the claim states “the data hole of each data,” and then later states “a first data hole for a first data” and “a second data hole for a second data,” and then “a data hole” that is created. It is unclear whether the created “data hole” is optimized, or which “data hole” is being optimized through the creation of “a data hole” recited in the claim. Claim 1 already includes the term “data hole” so it is unclear whether “a data hole” introduced in line 5 is the same “data whole” or a different one, and how the newly introduced “data hole” interrelates with the data hole previously introduced.
Claim 5 recites the limitation "determining, …, a data hole in the time series…" in line 5; however, “data hole” is previously introduced in claim 1. It is unclear whether this is the same “data hole” as claim 1. Applicant can amend the claim to refer to “the data hole” or include a “first data hole” and a “second data hole” to resolve the antecedent issue.
Claim 6 recites the limitation "determining, …, a data hole in the time series…" in line 4; however, “data hole” is previously introduced in claim 1. It is unclear whether this is the same “data hole” as claim 1. Applicant can amend the claim to refer to “the data hole” or include a “first data hole” and a “second data hole” to resolve the antecedent issue.
Claims 8-20 have substantially similar limitations as claims 1-7 and 1-6, respectively; therefore, they are rejected under 35 USC 112 for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (U.S. Publication No. 2018/0039651 A1, hereinafter referred to as “Tobin”) in view of Shveidel et al. (U.S. Patent No. 11,314,416 B1, hereinafter referred to as “Shveidel”).
Regarding claim 1, Tobin discloses a computer-implemented method for managing a time series database, the computer- implemented method comprising: (method for management of time series database)(e.g., abstract and paragraph [0005])
receiving, by one or more computer processors, an indication to remove one or more data in a time series database; (indication is received to delete data from time-series database)(e.g., paragraphs [0036] and [0089])
updating, by one or more computer processors, a metadata index associated with the time series database to indicate a soft removal of each data of the one or more data; (metadata file is maintained that includes key-value pairs about the time-series. Individual data files can be marked for deletion)(e.g., figures 5A-5D and paragraphs [0082], [0089] and [0093])
updating, by one or more computer processors, a data hole index associated with the time series database to indicate a data hole at a location of each data of the one or more data in the time series database; and (memory map includes location of where data is written or removed)(e.g., figure 1B and paragraphs [0030], [0060] and [0062])
responsive to an input/output rate for the time series database being below a threshold, optimizing, by one or more computer processors, the data hole of each data of the one or more data. (compaction of data holes)(e.g., figures 5A-5D and paragraphs [0029]. [0043] and [0061]).
However, Tobin does not appear to specifically disclose the compaction (optimization) occurs responsive to an input/output rate for the time series database being below a threshold. 
On the other hand, Shveidel, which defragmentation (which is similar to compaction, which is also a form of collecting free space in a contiguous manner to make system and memory run efficiently), does disclose responsive to an input/output rate for the time series database being below a threshold, optimizing, by one or more computer processors, the data hole of each data of the one or more data. (operation and activity (e.g., start, stop, workload throttle, intensity (number of defragmentation threads) is regulated by front-end I/O flow monitoring to ensure defragmentation are performed during off-peak hours or periods of low I/O workload.)(e.g., col 14 lines 24-39).
Tobin relates to management of time-series data, which compacts time-series data to improve overall system performance. In Tobin, data can be deleted, and a memory map keeps track of the location of the stored data. In Tobin, as time goes on, compaction occurs to improve system performance. However, Tobin does not appear to specifically disclose considering I/O rate in order to perform the compaction. On the other hand, Shveidel, which relates to defragging data, which is similar to compaction, does provide that defragmentation can be throttled based on I/O rates. This provides for enhanced user experience, because defragging and compacting data, which may slow down system performance, and defragmentation occurs at periods of low I/O workload. Therefore, it would have been obvious to perform the compaction at low levels of I/O workload as disclosed in Shveidel to enhance system performance and user experience.

Regarding claim 2, Tobin in view of Shveidel discloses the computer-implemented method of claim 1. Tobin further discloses wherein optimizing, by one or more computer processors. the data hole of each data of the one or more data comprises: moving, by one or more computer processors, a first data hole for a first data of the one or more data adjacent to a second data hole for a second data of the one or more data to create a data hole that is a size of the first data hole and the second data hole, (compaction)(e.g., paragraphs [0009]-[0010]) wherein the first data hole and the second data hole are found in a same data file. (process occurs within same file)(e.g., paragraph [0034])

Regarding claim 3, Tobin in view of Shveidel discloses the computer-implemented method of claim 1. Tobin further discloses wherein optimizing, by one or more computer processors, the data hole of each data of the one or more data comprises: moving, by one or more computer processors, a first data hole for a first data of the one or more data adjacent to a second data hole for a second data of the one or more data to create a data hole that is a size of the first data hole and the second data hole, (compaction)(e.g., paragraphs [0009]-[0010]) wherein the first data hole and the second data hole are not found in a same data file. (process occurs within different files)(e.g., paragraph [0034])

Regarding claim 4, Tobin in view of Shveidel discloses the computer-implemented method of claim 1. Tobin further discloses wherein the data hole index has a start location of a removed one or more data and a size of the removed one or more data for each removed data of the removed one or more data. (e.g., paragraphs [0030], [0062], [0081] and [0094]).

Regarding claim 8, Tobin discloses a computer program product for managing a time series database, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (e.g., paragraphs [0009], [0131] and [0133])
program instructions to receive an indication to remove one or more data in a time series database; (indication is received to delete data from time-series database)(e.g., paragraphs [0036] and [0089])
program instructions to update a metadata index associated with the time series database to indicate a soft removal of each data of the one or more data; (metadata file is maintained that includes key-value pairs about the time-series. Individual data files can be marked for deletion)(e.g., figures 5A-5D and paragraphs [0082], [0089] and [0093])
program instructions to update a data hole index associated with the time series database to indicate a data hole at a location of each data of the one or more data in the time series database; and (memory map includes location of where data is written or removed)(e.g., figure 1B and paragraphs [0030], [0060] and [0062])
program instructions, responsive to an input/output rate for the time series database being below a threshold, to optimize the data hole of each data of the one or more data. (compaction of data holes)(e.g., figures 5A-5D and paragraphs [0029]. [0043] and [0061]).
However, Tobin does not appear to specifically disclose the compaction (optimization) occurs responsive to an input/output rate for the time series database being below a threshold. 
On the other hand, Shveidel, which defragmentation (which is similar to compaction, which is also a form of collecting free space in a contiguous manner to make system and memory run efficiently), does disclose program instructions, responsive to an input/output rate for the time series database being below a threshold, to optimize the data hole of each data of the one or more data. (operation and activity (e.g., start, stop, workload throttle, intensity (number of defragmentation threads) is regulated by front-end I/O flow monitoring to ensure defragmentation are performed during off-peak hours or periods of low I/O workload.)(e.g., col 14 lines 24-39).
It would have been obvious to combine Shveidel with Tobin for the same reasons as stated in claim 1, above.
Claims 9-11 have substantially similar limitations as stated in claims 2-4, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Tobin discloses a computer system for managing a time series database, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: (e.g., figure 9 and paragraphs [0126] and [0127])
program instructions to receive an indication to remove one or more data in a time series database; (indication is received to delete data from time-series database)(e.g., paragraphs [0036] and [0089])
program instructions to update a metadata index associated with the time series database to indicate a soft removal of each data of the one or more data: (metadata file is maintained that includes key-value pairs about the time-series. Individual data files can be marked for deletion)(e.g., figures 5A-5D and paragraphs [0082], [0089] and [0093])
program instructions to update a data hole index associated with the time series database to indicate a data hole at a location of each data of the one or more data in the time series database; and (memory map includes location of where data is written or removed)(e.g., figure 1B and paragraphs [0030], [0060] and [0062])
program instructions, responsive to an input/output rate for the time series database being below a threshold, to optimize the data hole of each data of the one or more data. (compaction of data holes)(e.g., figures 5A-5D and paragraphs [0029]. [0043] and [0061]).
However, Tobin does not appear to specifically disclose the compaction (optimization) occurs responsive to an input/output rate for the time series database being below a threshold. 
On the other hand, Shveidel, which defragmentation (which is similar to compaction, which is also a form of collecting free space in a contiguous manner to make system and memory run efficiently), does disclose program instructions, responsive to an input/output rate for the time series database being below a threshold, to optimize the data hole of each data of the one or more data. (operation and activity (e.g., start, stop, workload throttle, intensity (number of defragmentation threads) is regulated by front-end I/O flow monitoring to ensure defragmentation are performed during off-peak hours or periods of low I/O workload.)(e.g., col 14 lines 24-39).
It would have been obvious to combine Shveidel with Tobin for the same reasons as stated in claim 1, above.
Claims 16-18 have substantially similar limitations as stated in claims 2-4, respectively; therefore, they are rejected under the same subject matter.

Claim(s) 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin in view of Shveidel and in further view of Sahin (U.S. Patent No. 8,046,551 B1, hereinafter referred to as “Sahin”).
Regarding claim 5, Tobin in view of Shveidel discloses the computer-implemented method of claim 1. Neither reference appears to specifically disclose further comprising: receiving, by one or more computer processors, a data write request to the time series database; determining, by one or more computer processors, a size of the data write request; determining, by one or more computer processors, a data hole in the time series database that is larger than the size of the data write request; and writing, by one or more computer processors, a data of the data write request to the determined data hole in the time series database.
On the other hand, Sahin, which relates to techniques for processing I/O requests (title), does disclose further comprising: receiving, by one or more computer processors, a data write request to the time series database; (write request is received)(e.g., col 16 lines 27-33) 
determining, by one or more computer processors, a size of the data write request; (size of the write request is determined – comparison is performed between size of write and size of holes or gaps)(e.g., col 16 lines 27-37)
determining, by one or more computer processors, a data hole in the time series database that is larger than the size of the data write request; and (hole is determined to be same size or larger size)(e.g., col 16 lines 25-35) 
writing, by one or more computer processors, a data of the data write request to the determined data hole in the time series database. (data is written to the holes to reduce holes or gaps)(e.g., col 16 lines 33-43).
It would have been obvious to combine Shveidel with Tobin for the same reasons as stated in claim 1, above. However, neither reference appears to specifically disclose writing data to the holes. On the other hand, Sahin does disclose to consider hole sizes and writing data to the holes that are larger than the request. This provides an effective way to reuse data storage, and eliminates the need for additional storage. Therefore, it would have been obvious to incorporate the reuse of data holes when writing data as disclosed in Sahin to the Tobin-Shveidel combination to provide an effective manner in which new data is written the storage of the Tobin-Shveidel combination. 

Regarding claim 7, Tobin in view of Shveidel and in further view of Sahin discloses the computer-implemented method of claim 5. Sahin further discloses wherein the data hole in the time series database that is larger than the size of the data write request is in a same shard in the time series database. (e.g., col 3 lines 40-45).
Claims 12, 14 and 19 have substantially similar limitations as stated in claims 5, 7 and 5, respectively; therefore, they are rejected under the same subject matter.

Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin in view of Shveidel and in further view of Bedadala et al. (U.S. Publication No. 2021/0034571 A1, hereinafter referred to as “Bedadala”) and in further view of Sahin.
Regarding claim 6, Tobin in view of Shveidel discloses the computer-implemented method of claim 1. However, neither reference appears to specifically disclose further comprising: determining, by one or more computer processors, frequently accessed data, wherein the frequently accessed data has been queried more than a query threshold; determining, by one or more computer processors, a data hole in the time series database that is larger than the size of a data that is determined to be frequently accessed data; and writing, by one or more computer processors, the data that is determined to be frequently accessed data to the data hole in the time series database.
On the other hand, Bedadala, which relates to a transaction log index generation in an enterprise backup system (title), does disclose further comprising: determining, by one or more computer processors, frequently accessed data, wherein the frequently accessed data has been queried more than a query threshold; (frequently accessed data is determined – query threshold)(e.g., paragraphs [00369], [0390] and [0391])
On the other hand, Sahin, which relates to techniques for processing I/O requests (title), does disclose determining, by one or more computer processors, a data hole in the time series database that is larger than the size of a data that is determined to be frequently accessed data; and (data hole that is larger than the data that of the data to be written is determined)(e.g., col 16 lines 25-35)
writing, by one or more computer processors, the data that is determined to be frequently accessed data to the data hole in the time series database. (data is written to the holes to reduce holes or gaps)(e.g., col 16 lines 33-43).
It would have been obvious to combine Sahin with Tobin and Shveidel further reasons set forth in claim 5, above. However, none of the references appears to specifically disclose determining data to be frequently accessed. On the other hand, Bedadala does disclose that frequently accessed data can be written to particular areas based on query access frequency. This provides an effective way to ensure data is stored in a manner for quick retrieval based on the storage properties. Therefore, it would have been obvious to incorporate the determination of frequently accessed data as disclosed in Bedadala to the determination of storing data in the holes or gaps of the prior combination.
Claims 13 and 20 have substantially similar limitations as stated in claim6; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165